DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 8, 2022 is acknowledged.  Note, the examiner mistakenly left out claims 18-20 in the original restriction, and should have been included in Group II, as they depend on claim 17.
Claims 1-15 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claim R1 comprises an aromatic ring having 5 carbon atoms, and then claims the first repeating unit where R1 is a phenylene group; however, phenylene is an aromatic ring having 6 carbon atoms, not 5.  Therefore, it is unclear as to whether R1 is being limited to an aromatic ring, an aromatic ring having 5 carbon atoms, or an aromatic ring having 6 carbon atoms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigehara (US 6,340,739).
Shigehara discloses a polyamide having repeat units shown below, where R1 is a hydrocarbon residue optionally having in the structure a heteroatom having no active hydrogen 

    PNG
    media_image1.png
    131
    352
    media_image1.png
    Greyscale

In Example 3, Shigehara exemplifies preparing a polyamide represented by formula (1) when R is –(CH2)6- with a Mn=67,000 g/mol, suggesting n=253 based on a repeating unit having a molecular weight of about 264 g/mol.
Shigehara anticipates instant claims 1 and 4.
As to claim 2, Shigehara exemplifies preparing a polyamide represented by formula (1) where R is –(CH2CH2OCH2CH2OCH2CH2)- (col. 10, Example 13).
As to claim 5, Shigehara discloses that R1 can include C5 aromatic hydrocarbon divalent residues (col. 2, l. 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehara (US 6,340,739).
Shigehara exemplifies preparing a polyamide represented by formula (1) where R is –(p-C6H4)- with a Mn=101,000, suggesting n=394 based on a repeating unit having a molecular weight of about 256 g/mol.
Substituting R for –(m-C6H4)- is prima facie obvious, are these are positional isomers, and Shigehara does not limit R to only para substituted phenylene groups.
Shigehara is prima facie obvious over instant claim 6.
As to claim 7, Shigehara also teaches polyamides having structural repeating units represented by formula (1) and (2): 

    PNG
    media_image2.png
    176
    359
    media_image2.png
    Greyscale
.
Shigehara teaches R1 and R2 to include phenylene as a preferred divalent hydrocarbon resin (col. 2, ll. 51-53).  Choosing m-phenylene is prima facie obvious, as there are three possible positional isomers of phenylene.  Shigehara teaches the ratio of structural repeating units (1) to (2) (m:n) as preferably 4:1-1:4, particularly 2:1-1:2, where the polyamides are described as having a Mn of preferably 60,000 to 80,000 (col. 3, ll. 1-6).
Preparing a copolymer of (1) and (2) at a 1:1 ratio where R1 and R2 are m-phenylene with a Mn=75,000 is prima facie obvious, and suggests applicants’ x and y of about 151, based on a molecular weight of (1) of 256 g/mol and a molecular weight of (2) of 238 g/mol.
Claims 7 and 11-13 are prima facie obvious.
As to claims 3, 8 and 9, Shigehara teaches that R1 represents a divalent hydrocarbon residue optionally having a heteroatom having no active hydrogen.  Halogens are known in the art as heteroatoms, and so are nitrogen, oxygen, sulfur and phosphorus.  Therefore, an R1 group with a halogen, nitrogen, oxygen, sulfur or phosphorus is prima facie obvious over instant claims 3, 8 and 9.
As to claim 10, Shigehara teaches that R1 can include C5 aromatic hydrocarbon divalent residues (col. 2, l. 48).
As to claims 14 and 15, Shigehara does not teach the glass temperature or melt temperature of the copolymer of claim 12; however, this copolymer is clearly suggested by the teachings of Shigehara, as described above, in the claimed molar ratio and molecular weight of 10,000 to 200,000 (col. 3, ll. 1-3).
For example, the copolymer exemplified by applicants, prepared from 10 moles PDC, 40 moles IPA and 50 moles PDA is within the teachings of Shigehara; therefore, the copolymers suggested by Shigehara would be expected to possess similar Tg and Tm, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766